EXAMINER’S AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the Application filed on 03/26/2021, said application claims a priority date of 01/26/2021.  
Claims 1-20 are pending in the case.  
Claims 1, 18 and 20 are independent claims.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:

Examiner has identified Srikrishna et al. (US 2013/0262537 A1, hereinafter “Srikrishna”) as the closest prior art to the claimed invention.  Srikrishna teaches a collaborative file storage system that performs a method for determining a set of files (documents) related to a first file (document) and presenting said related set of files (candidate documents) to a first collaborator of the first file to select from the set of files the files that are indeed related to the first file (Srikrishna: Fig. 8 steps 802-806, ¶ [0048]).  Based on the selections made by the first collaborator, a subset of the files are presented to a second collaborator of the first file in order to verify the selections made by the first collaborator (Srikrishna: Fig. 8 steps 808-814, ¶ [0048]-[0049]).  The selected files are then ranked and hyperlinks are created between the first file and the selected files (Srikrishna: Fig. 8 steps 816-818, ¶ [0050]).  
Srikrishna does not teach that the candidate documents are presented in a document authoring application.  Also, Srikrishna does not teach that the selected candidate document is then provided to the collaborative content sharing platform (since the documents are already part of the collaborative storage system, at most it appears that Srikrishna teaches receiving information pertaining to the selected candidate documents but not receiving the selected candidate documents themselves).
However, Gou et al. (US 2016/0306798 A1, hereinafter “Gou”) teaches a method for presenting a list of candidate documents in a document authoring application wherein the candidate documents are related to a document the user is currently authoring (Gou: Fig. 4, ¶ [0073]-[0074]).
Gou does not teach that a selected candidate document is provided to a collaborative content sharing platform.  
Examiner was not able to find any prior art to cure the deficiencies of Srikrishna and Gou.  Accordingly, claims 1-20 are allowable.

.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL RODRIGUEZ whose telephone number is (571)272-3633. The examiner can normally be reached Monday-Friday 5:30 am - 2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William L Bashore can be reached on 5712724088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL RODRIGUEZ/Primary Examiner, Art Unit 2175